F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         OCT 29 1999
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                    No. 99-7009
          v.                                         (E.D. Oklahoma)
 WARREN DALE HOLLIS, JR.,                         (D.C. No. CR-98-40-S)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Following a jury trial, Warren Dale Hollis, Jr., was convicted on three

counts of manufacturing methamphetamine, possessing methamphetamine with


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
intent to distribute, and maintaining a place for the manufacture of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 856. He was also

convicted on one count of possessing a firearm after a previous felony conviction

in violation of 18 U.S.C. § 922(g). In this appeal, Hollis contends that the

evidence was insufficient to support his conviction on all drug counts. We

affirm.



                                 BACKGROUND

      On April 14, 1998, Oklahoma police officers executed a search warrant on

Hollis’s home. When they knocked and announced themselves, Hollis answered

the door and admitted them. R. Vol. III at 34. In Hollis’s bedroom, the officers

noted a shotgun beside the night stand next to Hollis’s bed. Id. at 38. On top of

the night stand, the officers found a small, approximately one-inch square, baggie

containing methamphetamine, and they also found several similar unused, i.e.,

empty, baggies in the dresser drawer. Id. at 37, 47-48. Hollis admitted that the

methamphetamine on the night stand was his. Id. at 64-65. Under Hollis’s bed,

officers discovered a sheath of papers which set out a recipe for manufacturing

methamphetamine. Id. at 56-57, 104. The last step of the recipe stated, “start

making money.” Id. at 204. In the bedroom closet, the officers found a large bag

of a white powder, which they believed to be a cutting agent for


                                         -2-
methamphetamine. Id. at 45-46, 85-86, 103, 206-07. Additionally, in the living

room, the officers found a jacket with Hollis’s name on the label. Id. at 100. The

jacket pocket contained a small baggie of methamphetamine. Id. at 100, 185-86.

A search of a second bedroom which was sometimes used by friends of Hollis

revealed no drugs or drug paraphernalia. Id. at 97-99.

      A search of the area surrounding Hollis’s house disclosed glassware on the

grounds and empty hydrogen peroxide bottles in an open outbuilding. Id. at 58-

59; 105-09; 118-22. Additionally, officers noted a second locked outbuilding.

When they asked Hollis for a key, he directed them to a key located on the dresser

in his bedroom. Id. at 59-60. After unlocking and entering the second

outbuilding, the officers observed the following equipment and chemicals which

they believed to be related to the manufacture of methamphetamine: coffee filters

holding a red-colored substance, a can with a tube sticking out, muriatic acid,

acetone, Coleman fuel, hydrochloric acid, and a bottle containing a two-layer

liquid. Id. at 123, 125-33. Tests of the substance in the coffee filters and of the

two-layer liquid were positive for methamphetamine. Id. at 188-89, 200. A

laboratory analyst testified that the two-layer liquid represented a final step in the

methamphetamine manufacturing process, i.e., the methamphetamine had already

been formed, and only its conversion to powder remained. Id. at 206.




                                          -3-
      Hollis presented witnesses who testified that he had been confined to his

bed with flu-like symptoms for a few days preceding the search. They also

testified that other persons who had been “busted” previously for operating a

methamphetamine lab were present on Hollis’s premises while he was sick.



                                  DISCUSSION

      On appeal Hollis claims only that the evidence was insufficient to support

his conviction on the drug counts. Thus, he claims, the evidence regarding

others’ access to his premises created reasonable doubt as to his control and

operation of the property. We review the record for sufficiency of the evidence

de novo, determining whether, “‘after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime[s] beyond a reasonable doubt.’” United States v.

Dozal, 173 F.3d 787, 797 (10th Cir. 1999) (alteration in original) (quoting

Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Instead of examining the

evidence piecemeal, we consider the collective inferences drawn from the

evidence as a whole. See United States v. Wilson, 107 F.3d 774, 778 (10th Cir.

1997). We may not use this evaluation in order to second-guess the jury’s

credibility determinations, nor may we reassess the jury’s conclusions about the

weight of the evidence presented. See United States v. Yoakam, 116 F.3d 1346,


                                         -4-
1348 (10th Cir. 1997). Rather, if the jury’s resolution of the evidence is within

the bounds of reason, we must accept it. See id. The evidence supporting a jury’s

verdict must be substantial, however, raising more than a mere suspicion of guilt.

See United States v. Leos-Quijada, 107 F.3d 786, 794 (10th Cir. 1997). That is,

although the jury may draw reasonable inferences from direct and circumstantial

evidence, in order to be reasonable, those inferences must be more than

speculation and conjecture. See id.

      A conviction for possession of methamphetamine with intent to distribute

under 21 U.S.C. § 841(a) and 18 U.S.C. § 2 requires proof that a defendant

(1) possessed methamphetamine; (2) knew he possessed it; and (3) intended to

distribute it. See United States v. Wilson, 107 F.3d 774, 778 (10th Cir. 1997).

To obtain a conviction for manufacturing a controlled substance under § 841, and

for maintaining a place for the manufacture under 21 U.S.C. § 856(a)(1), the

government must prove that a defendant knowingly produced the controlled

substance and knowingly maintained a place for that purpose. See United States

v. Wood, 57 F.3d 913, 918-19 (10th Cir. 1995).

      In this case, the government presented substantial evidence of Hollis’s

guilt. Hollis admitted ownership of a small baggie of methamphetamine—other

identical baggies for storing street quantities of the drug were located in his

dresser drawer. A recipe for manufacturing methamphetamine, with the notation


                                          -5-
“start making money” was located under his bed. A probable cutting agent was

located on the closet shelf of his bedroom. Finally, Hollis possessed and directed

the officers to a key to the lab. Even if others might also have had access to the

lab, that access does not obviate the evidence which overwhelmingly links Hollis

to the crimes charged. Accordingly, we conclude that the evidence permitted the

jury to find, beyond a reasonable doubt, that Hollis manufactured and possessed

methamphetamine with intent to distribute, and he maintained a place for the

manufacture of methamphetamine.

      AFFIRMED.

                                               ENTERED FOR THE COURT



                                               Stephen H. Anderson
                                               Circuit Judge




                                         -6-